DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claimed limitation of “programming the one or more computers with structural and material specifications of the sample to be additively manufactured” is considered indefinite as it is unclear what constitutes programming with structural and material specifications. As such, it is unclear where infringement would occur in the scope of these claims for it is indefinite what is meant by programming and the specification does not provide 
Regarding Claims 13-14, Claim 13 requires “one of the one or more ceramic powders comprises silicon carbide”, whereas Claim 14, which depends on Claim 13, states “the silicon carbide may be formed in the one or more layers”, this limitation indicated that the ceramic powder to be delivered to the build platform is no longer required to be deposited in the form of a ceramic powder but could be made after a precursor such as Si (which is not a ceramic) is deposited and then the ceramic is assumed to be formed via reaction. Therefore, Claim 14 actually serves to broaden the scope of Claim 13 in that ceramic powders or non-ceramic precursors can be added to later form ceramic phases in the layers upon additive manufacturing. It is therefore unclear if Claim 13 is requiring a ceramic powder be deposited or not as long a ceramic phase is formed at some point. Therefore the metes and bounds of the claims are considered indefinite as is unclear what would constitute infringement. 
Regarding Claims 15-17, The term “smooth” in claim 15 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since it is unclear what qualifies as smooth or not smooth, the scope of the claims are considered indefinite as smooth here can be subjective even between ordinary skilled artisans. 
Claims 2-20 are rejected from their dependency on Claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 requires “one of the one or more ceramic powders comprises silicon carbide”, where Claim 14, which depends on Claim 13, states “the silicon carbide may be formed in the one or more layers”, this limitation indicated that the ceramic powder to be delivered to the build platform is no longer required to be deposited in the form of a ceramic powder but could be made after a precursor such as Si (which is not a ceramic) is deposited and then the ceramic is assumed to be formed via reaction. Therefore, Claim 14 actually serves to broaden the scope of Claim 13 in that ceramic powders or non-ceramic precursors can be added to later form ceramic phases in the layers upon additive manufacturing.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US20160114425A1).
Regarding Claim 1, Liu teaches a method for in situ synthesis of alloys and/or composites from two or more powders in additive manufacturing comprising: (a) providing an apparatus having: an electromagnetic energy source (1205) configured to generate electromagnetic radiation; an autofocusing scanner (1210) configured to receive the electromagnetic radiation from the electromagnetic energy source and to focus and scan the electromagnetic radiation onto a stage where a sample is additively manufactured [0004]; a powder system comprising N powder vessels for the two or more powders (abstract); a powder delivery system (1215) configured to receive the two or more powders from the powder system and to deposit the two or more powders onto the stage [0032]in the vicinity of the focused and scanned electromagnetic radiation; (Figure 12)

Regarding Claims 2-3, 5
Regarding Claim 4, Liu teaches the laser can be used to form a distinct single phase [0033]
Regarding Claim 6, Liu teaches ceramics such as halfnium boride and its associated composite (considered a metal matrix composite). [0036]
Regarding Claim 8, Liu teaches the powder may be composed or one or more different powdered alloys (alloys are metal powders) [0047]. 
Regarding Claim 19, Liu teaches the radiation source with acoustic-optic control and a pulsed laser configured to control temporal format [0032]. 
Regarding Claim 20, Liu teaches the radiation comprising a laser 1025-1610 nm [0031] reading on the claimed range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 1 above, and alternatively in view of Jeantette et al. (US6046426).
Regarding Claim 7, Liu teaches a two or different powders can be used in the system and teaches a powder vessel for sending powder to a build platform but does not teach a powder mixer configured to receive and mix a predetermined amount of two or more powders before sending to powder delivery. However, it would have been obvious to one of ordinary skill in the art to use a powder mixer when combining two or more powders in an additive manufacturing system for the purpose of depositing a uniform composition on the build platform to form a uniform object. 
Alternatively Jeantette teaches a method and system for producing complex three dimensional shaped objects by additive manufacturing (abstract), and teaches a combination mixer can be provided with inputs for gas inlets and different powdered materials and an output to the powder delivery system for the purpose of controlling the amount of each constituent and for each powder flow (Claim 8). However, it would have been obvious to one of ordinary skill in the art to use a powder mixer when combining two or more powders in an additive manufacturing system of Liu for the purpose of depositing a uniform composition on the build platform to form a uniform object.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 8 above, in view of Mohanty et al. ("Boron carbide-reinforced aluminum 1100 matrix composites: Fabrication and properties." Materials Science and Engineering: A 498.1-2 (2008): 42-52.)
Regarding Claim 9, Liu teaches one or more powders including aluminum and ceramics [0036] but does not teach the addition of B4C and Al specifically to synthesize aluminum carbide and aluminum diboride. However, Mohanty teaches a method of forming Aluminum-boron carbide composites (abstract) and teaches these Al and B4C can be combined in powder metallurgy methods forming variety of binary and ternary compounds including aluminum carbide and aluminum diboride and this combination is sought after for the purpose combining the ductility of aluminum with the stiffness and hardness of boron carbide (Page 42, Col. 2, Lines 11-18). Therefore, it would have been obvious to one of ordinary skill in the art to combine aluminum alloy and B4C powders in the method of Liu for the purpose of forming an additively manufactured powder metallurgy composite product with high ductility and good hardness/stiffness properties. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 8 above, in view of Quantinetz et al. (US3742709) and further in view of Scholz et al.
Regarding Claims 10-11, Liu teaches one or more powders including tungsten and tantalum carbide and halfnium diboride (Claim 8) but does not teach the addition of tantalum hafnium carbide and tungsten, forming TaW. However, Quantinetz teaches a powder metallurgy method of gorming a composite by mixing particles of a refractory compound selected from tantalum carbide and hafnium carbide with particles of a tungsten matrix (Claim 1) and teaches that refractory compounds such as TaC and HfC react with tungsten and achieved excellent Stress/psi strength results (Table II). Therefore, it would have been obvious to one of ordinary skill in the art to combine TaC or HfC to the tungsten powder in the method taught by Liu for the purpose of forming a strength composite material. 
Further, Scholz teaches tantalum carbide and hafnium carbide can be sintered together forming a high density low porous articles (Table 1). Therefore, it would have been obvious to one of ordinary skill to modify the Teachings of Liu in view of Quantinetz to combine both tantalum and hafnium carbides in a tungsten matrix together to achieve the predictable result of forming a reacted sintered composite material. 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 8 above, in view of Quantinetz et al. (US3472709) and further in view of Talbert et al.
Regarding Claims 12-14, Liu teaches one or more powders including silicon carbide and (diamond or graphene, which are allotropes of pure carbon) (Claim 8) but does not teach explicitly teach the combination of the two powders together. However, Talbert teaches a method of forming a silicon carbide-graphite sintered composite (abstract), and teaches this composite is desired for the purpose of combining the good corrosion resistance and are wear resistance at elevated temperatures with graphite for the purpose of improving lubricity at elevated temperatures of the sintered product (Col. 1, Lines 10-25) and can be combined by blending SiC powder with graphite powder (Col. 1, Lines 50-61). Therefore, one of ordinary skill in the art would have been motivated to form a SiC and carbon powder composite in the method of Liu for the purpose of forming a SiC based sintered product with improved lubricity at elevated temperatures. 
Regarding the claim 14 limitation of “wherein the silicon carbide may be formed in the one or more layers”, this is considered an optional limitation; therefore the prior art reads on this limitation as well. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 1 above, in view of Liu et al. (LIU II) ("Microstructure and wear resistance of compositionally graded TiAl intermetallic coating on Ti6Al4V alloy fabricated by laser powder deposition." Surface and Coatings Technology.
Regarding Claims 15-16, Liu teaches one or more powders including aluminum and titanium (Claim 8) but does not teach explicitly teach the combination of the two powders together or teaches a gradated composition between gamma titanium aluminides and aluminum. However, LIU II teaches Al and Ti powder can be fused together to form an intermetallic film article with regions of different compositions such as Ti-aluminudes (Table 3 Layer I) and Al (Table 3, Layer III) along a gradient (See Fig. 7). This is done for the purpose of producing an article with simultaneous high toughness and high temperature performance (See Introduction, [001]). Therefore, it would have been obvious to one of ordinary skill in the art to additively manufacture an article with Ti-aluminide and Al gradients in the method of Liu for the purpose of forming a composite article with combined high toughness and high temperature performance. 

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20160114425A1) as applied to Claim 1 above, in view of Ozer et al. ("Processing of tungsten/copper materials from W–CuO powder mixtures." Materials Science and Engineering: A 460 (2007): 525-531.)
Regarding Claims 15 and 17, Liu teaches one or more powders including tungsten (Claim 8) but does not teach explicitly teach a gradated combination of copper and tungsten. However, Ozer teaches Cu and W powder can be fused together to form a CuW composite with a refractory W phase with low thermal expansion and high strength as well as a Cu phase with high thermal and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736